Citation Nr: 1603588	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  07-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for major depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and M.R. testified before the undersigned at a hearing at the RO in December 2007.  A transcript of the proceeding is of record. 

In May 2008, the Board issued a decision denying the Veteran's claim for an initial disability rating higher than 30 percent for major depression and PTSD, as well as his claim related to the rating for a scar on the left foot.  The Board remanded the issue of whether an initial rating in excess of 20 percent is warranted for the service-connected left foot disability.  The Veteran appealed the issues denied in the May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court granted a joint motion of the parties for remand of these issues.  Following a January 2010 Board remand, the Board issued a December 2012 decision denying the appeal for a rating in excess of 30 percent for major depression and PTSD and the appeal of the rating for the left foot scar.  At that time, the Board also remanded the appeal for a higher rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot for further development.  In August 2013, the Board denied the appeal for a higher rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot.  

The Veteran appealed the both the Board's December 2012 denial of an increased rating for the psychiatric disabilities and the August 2013 denial of an increased rating for the left foot disability to the Court.  The issue related to the scar on the left foot was not appealed.  In October 2013, the Court granted a joint motion of the parties and remanded the appeal for a higher rating for the service-connected psychiatric disorders to the Board for action consistent with the joint motion.  In May 2014, the Court granted a joint motion of the parties and remanded the appeal for a higher rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot to the Board for action consistent with the joint motion.

In January 2015, the Board issued a decision again denying denied the appeal for a rating in excess of 30 percent for major depression and PTSD, awarding a 30 percent rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot prior to February 8, 2012.  A rating in excess of 20 percent for the left foot disability was denied.  The Veteran appealed the determination as to PTSD only to the Court.  In November 2015, the Court granted a joint motion of the parties and remanded the matter of whether an increased rating for PTSD is warranted to the Board for action in accordance with the joint motion.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Additional evidentiary development is required before VA is in compliance with the June 2009 joint motion of the parties, and before VA has adequately met its duty to assist the Veteran.

Initially, the June 2009 joint motion of the parties called for remand in order to develop VA treatment records in relation to the Veteran's claim.  In particular, the joint motion pointed out that the records within the claims file were submitted by the Veteran rather than obtained by the RO and appeared to be incomplete.  The development of the record since that time has not sufficiently developed the VA treatment records with regard to this claim.  The Board's review of the evidence reveals that it includes February 2006 to November 2007 VA clinical notes, which were submitted by the Veteran and were of record at the time of the joint motion.  In December 2009, records dated between April 2009 and October 2009 were added to the record.  Following the Board's 2010 remand, records dated from November 2007 to September 2009 from the Bay Pines VA Medical Center (VAMC) and the Fort Meyers Outpatient Clinic (OPC) were added to the record, along with February 2011, May 2011 and December 2010 psychiatric care notes.  Records dated from February 2010 to December 2012 were later added to the record.  The Board notes that the Veteran's claim was filed in November 2005.  To date, there does not appear to have been an effort made on the part of the originating agency to obtain all VA treatment records during the pendency of this claim.  Thus, the originating agency has yet to comply with the 2009 joint motion requirements, or the requirements of the Board's January 2010 Remand.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand this issue for compliance.  Development to obtain all pertinent VA records since the Veteran's November 2005 claim should be completed.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, the Veteran was most recently afforded a VA examination related to her psychiatric disability in October 2005, more than ten years ago.  Undoubtedly, a 2005 examination is too remote to determine the current level of severity of the disability.  Therefore, a remand to afford the Veteran a current VA examination is in order.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent treatment records, to include records pertaining to the Veteran's treatment for her psychiatric disability since her November 2005 claim.  These records should be obtained from the Bay Pines VAMC, Ft. Meyers OPC, and/or any other VA or non-VA healthcare facility at which the Veteran received care.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is complete to the extent possible, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to her service-connected psychiatric disability.  All pertinent evidence should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




